Smith, J.
There is no doubt of the correctness of the general principle advanced by the court below, in the charge to the jury. The only difficulty, in my judgment, arose from their not having proceeded to instruct them on the question, whether the immediate cause of the injury, was not of such a nature, in point of law, as to be considered as the art of God ? But the facts are not stated in the motion with sufficient fulness and precision, to present that point to the court : Nor do the parties appear to have contemplated the subject in this light, in drawing the motion. The court cannot, therefore, properly, discuss this question.
I am of opinion, that a new trial ought not to be advised.
The other Judges severally concurred.
New trial not to be granted.